PER CURIAM.
Appellant’s automobile while proceeding through an uncontrolled street intersection was struck on its right rear side by ap-pellee’s automobile. The trial court found appellee was negligent, but denied recovery to appellant because of contributory negligence on his part.
This appeal attacks the finding of contributory negligence. Appellant asserts that because his automobile was first in the intersection he had the right of way. He relies on Bland v. Hershey, 60 App.D.C. 226, 50 F.2d 991, but that case holds that right of way is relative and not absolute. Appellant’s testimony was that when he reached the intersection he saw ap-pellee’s car approaching on his right, 20, 30 or 40 feet away, but nevertheless he proceeded into the intersection without slowing down. We cannot say this testimony would not support a finding of contributory negligence.
Affirmed.